Citation Nr: 9919511	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with degenerative disc 
disease, on appeal from the initial grant of service 
connection.

2.  Entitlement to an increased disability rating for post-
operative residuals, fracture, right tibia, with marked knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in part, granted 
secondary service connection for lumbosacral strain with 
degenerative disc disease, with assignment of a 20 percent 
disability rating.

Entitlement to an increased rating for the veteran's back 
condition was the only issue certified to the Board on 
appeal.  For the reasons discussed below, the Board finds 
that the veteran has filed a notice of disagreement with the 
denial of an increased rating for his service-connected 
residuals of fracture of the right tibia in the February 1997 
rating decision, thereby initiating an appeal.  Therefore, 
the issues on appeal have been recharacterized as shown 
above.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The veteran's claims are the subject of the REMAND herein.



FINDING OF FACT

The veteran's claim for a higher rating for his service-
connected back condition is plausible, but the RO has not 
obtained sufficient evidence for correct disposition of this 
claim.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for a higher 
disability rating for lumbosacral strain with degenerative 
disc disease, and VA has not satisfied its duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1996, the veteran filed a claim for service 
connection for a back condition.  A February 1997 rating 
decision, inter alia, granted service connection for 
lumbosacral strain with degenerative disc disease as 
secondary to the veteran's service-connected residuals of 
right tibia fracture.  A 20 percent disability rating was 
assigned for the veteran's back condition, and he has 
appealed that determination, maintaining that he is entitled 
to a higher rating.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for his back condition.  Therefore, his 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5103 
and 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of this claim.  The 
record does not contain sufficient evidence to properly rate 
his service-connected back disability.  As discussed more 
fully below, the RO has not obtained the veteran's recent VA 
treatment records or his Social Security records.  The 
veteran has also testified that his back condition has 
worsened since his last VA examination, and another 
examination is therefore needed.  Accordingly, further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. §§  5103 and 5107(a), and 
this claim is REMANDED for the development discussed below. 


ORDER

The veteran's claim for a higher rating for his lumbosacral 
strain with degenerative disc disease is well grounded, and, 
to that extent, the appeal is granted.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

Due process

First, the Board must consider all documents submitted prior 
to its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In October 1996, the veteran filed a claim for an increased 
rating for residuals of right tibia fracture, and a February 
1997 rating decision, in part, denied this claim.  In his 
substantive appeal for the lumbar spine claim received on 
November 5, 1997, the veteran argued, in part, that he was 
entitled to an increased rating for his right knee condition, 
and he discussed his symptoms of this disorder.  This 
document, filed at the RO, would be timely as a notice of 
disagreement with the February 1997 rating decision that 
denied an increased disability rating for the veteran's right 
tibia condition.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.  

Second, as indicated above, the veteran disagreed with the 
original disability rating assigned for his back condition.  
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO should issue a SSOC to the veteran that correctly 
identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the February 1997 rating decision that was considered 
in assigning the original disability rating for the veteran's 
back condition, then consider all the evidence of record to 
determine whether the facts show that the veteran was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.  

Evidentiary development

First, the veteran testified that he has received treatment 
for his service-connected right tibia and back disorders at 
the VA Medical Centers (VAMCs) in Fayetteville and Little 
Rock.  Furthermore, the veteran has reported undergoing 
surgery for his back at the VAMC in Little Rock in June 1995.  
The only VA records obtained by the RO were from the VAMC in 
Fayetteville for treatment between October 1995 and October 
1996.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain the veteran's VA records. 

Second, the veteran testified that he is receiving Social 
Security disability benefits due, in part, to his right knee 
and back conditions.  The RO has not requested the medical 
and adjudication records relating to the veteran's Social 
Security disability benefits.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight).  The RO should 
therefore request these records. 

Third, while this case is in remand status, it is appropriate 
to provide the veteran another VA physical examination of his 
back.  The last examination for this disorder was conducted 
in 1997, and the veteran testified that this condition has 
worsened since that time.  The examination must address 
whether the veteran has any pain on motion of the lumbar 
spine, or whether he had any additional functional loss due 
to pain on use or during flare-ups.  This information is 
necessary to properly evaluate his service-connected back 
condition.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's treatment records from 
(a) the VA Medical Center in Fayetteville 
for all treatment from October 1996 to 
the present, to include any reports of 
special testing such as magnetic 
resonance imaging (MRI); and (b) from the 
VA Medical Center in Little Rock for all 
treatment from 1995 to the present, to 
include any reports of special testing 
such as magnetic resonance imaging (MRI) 
and records of surgery conducted in June 
1995. 

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for appropriate VA physical 
examinations to evaluate his back 
condition.  It is very important that the 
examiner(s) be provided an opportunity to 
review the claims folder and a copy of 
this remand prior to the examination(s).  
The examiner(s) should indicate in the 
report(s) that the claims file was 
reviewed.  The examiner(s) must provide a 
complete rationale for all conclusions 
and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected back condition.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  All functional limitations are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the back.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected low back disability has upon 
his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With respect to the neurological 
examination, all symptoms compatible with 
sciatic neuropathy are to be identified, 
as are all neurological findings 
appropriate to the site of the diseased 
disc.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a higher rating for 
his service-connected lumbosacral strain 
with degenerative disc disease, on appeal 
from the initial grant.  Review the 
evidence of record at the time of the 
February 1997 rating decision that was 
considered in assigning the original 
disability rating for this condition, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.  The 
SSOC must correctly identify the issue as 
on appeal from the initial grant of 
service connection.  Allow an appropriate 
period for response.  

6.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a 
disability rating in excess of 30 percent 
for post-operative residuals of right 
tibia fracture.  Notify the veteran that, 
if this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

